DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 
Response to Arguments
Examiner notes the 112(b) rejection of claim 11 is withdrawn in view of the amendments to the claims. 
Applicant’s arguments with respect to claims 1, 6, 14, and 17-18 have been considered but are moot in view of the new grounds of rejection necessitated by amendment. Examiner notes that while Kurita and Torp remain relied upon as secondary references a new primary reference is relied upon to teach an indicator which is moved in correspondence with a current image of a panoramic image.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 14, 17-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyatake et al. (US 6328693 B1), hereinafter Miyatake in view of Kurita et al. (US 20140031687 A1), hereinafter Kurita and Torp et al. (US 20070010742 A1), hereinafter Torp.
	Regarding claims 1 and 14, 
	Miyatake teaches an ultrasound imaging system (at least fig. 1 and corresponding disclosure in at least col. 4 lines 33-36) comprising:
	A display device (at least fig. 1 (150) and corresponding disclosure in at least col. 4 lines 37-54);
	An ultrasound probe (at least fig. 1 (200) and corresponding disclosure in at least col. 4 lines 37-54) including a scanning surface (Examiner notes the ultrasound probe 200 would necessarily have a scanning surface); and
	A processor (at least fig. 1 (100) and corresponding disclosure in at least col. 4 lines 37-54) in electronic communication with the  ultrasound probe (200) and the display device (150) (see at least fig. 1) wherein the processor (130) is configured to:
	control the ultrasound probe (200) to acquire panoramic ultrasound data of an object (Col. 4 lines 37-54 which disclose the ultrasound probe converse the signal from the probe into a frame image  and Col. 5 lines 12-37 which disclose the CPU executes a control program for performing a control for ultrasound diagnosis obtaining image data and further discloses the frame images are connected to thereby obtain panorama image data and) while the ultrasound probe (200) is translated (Col. 5 lines 38-59 which discloses the probe is manually shifted (i.e. translated in the longitudinal direction along the surface of the body ; 
	display an acquisition view (at least figs 3 and 4(a)-4(d) (320) and corresponding disclosure in at least Col. 5 lines 64-67) on the display device (150)(see at least fig. 3) while the ultrasound probe is acquiring the panoramic ultrasound data (Col. 6 lines 30-33 which disclose in the panorama image display window the whole panorama image formed in a real time manner from slice images captured during diagnosis)
	wherein the acquisition view comprises a current image representing real-time ultrasound data acquired from a current position of the ultrasound probe and one or more still images displayed to the right of the current image, the one or more still images representing previously acquired panoramic ultrasound data (See at least figs 4(a)-4(c) which depicts the panorama image displayed in real time. Col. 5 lines 22-37 which disclose designated frames (i.e. still images) are connected to obtain the panorama image), wherein a position of the current image is moved to the left with respect to the acquisition view during the process of acquiring the panoramic ultrasound data (see at least figs. 4(a)-4(c) which depicts as the ultrasound probe position (322) the image (i.e. a current image) beneath the current probe position moves to the left); and 
	display an indicator (at least figs 3 and 4(a)-4(c) (322) and corresponding disclosure in at least Col. 6 lines 31-36) at the same time as the acquisition view (320), wherein the indicator (322) represents a position of the scanning surface in real time (Col. 6 lines 31-36 which discloses the cursor indicates the current position and orientation of the ultrasound probe and thus the scanning surface) while acquiring the panoramic ultrasound data), wherein the indicator is horizontally aligned with the current image (See at least figs 3 and 4(a)-4(c)) during the process of acquiring the panoramic ultrasound data, and wherein the indicator (322) is moved to the left during the process of acquiring the ultrasound data so that the indicator (322) remains horizontally aligned on the current image as the current image is moved during the process of acquiring the panoramic ultrasound data (See at least fig. 4(a)-4(c). Examiner notes that a person having ordinary skill in the art would have recognized the current probe position and orientation cursor (322) would be aligned with a current portion of the image since it corresponds to the current position and as shown in figs. 4(a)-4(c) the cursor moves as the probe moves and thus remains aligned with the current image).
	While the still images are to the right of the current image and the current image and indicator move the left, a person having ordinary skill would have recognized that when the probe is moved to the right the system would function such that the still images are to the left of the current image and the current image and indicator move to the right in order to reflect such movement to the right. 
	It appears that the image generated beneath the current position of the probe would be live, however, this is not explicitly disclosed, therefore it is unclear if the current image is a live image representing real-time ultrasound data. 
	Nonetheless,  Kurita, in a similar field of endeavor involving panoramic ultrasound imaging, teaches conventional methods of panoramic ultrasound image scanning includes displaying an acquisition view (at least fig. 3 and corresponding disclosure in at least [0038]) on a display device while an ultrasound probe is acquiring panoramic ultrasound data ([0038] which discloses the panoramic image data is generated on a display unit during scanning), wherein the acquisition view comprises a live image representing real-time ultrasound data acquired from a current position of the ultrasound probe (at least fig. 3 (33) and corresponding disclosure in at least [0038]) and one or more still images (at least fig. 3 (34) and corresponding disclosure in at least [0038]) displayed to the left of the live image (see at least fig. 3), the one or more still images (34) representing previously acquired panoramic ultrasound data, wherein a position of the live image is moved to the right with respect to the acquisition view during the process of acquiring the panoramic ultrasound data (See at least fig. 3. Examiner notes a person having ordinary skill in the art would have recognized that the live image 33 is moved to the right as the moving direction advances to the right)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyatake to have included a live image as taught by Kurita in order to observe the state of the live ultrasound data on the panoramic image as it is being generated. 
Examiner notes in the modified system because the indicator represents a current position and/or orientation of the probe in Miyatake the indicator would remain horizontally aligned with the live image as the live image is moved. 

Miyatake fails to explicitly teach wherein the indicator is a color coded indicator that represents an acoustic contract of the scanning surface in real-time.
Torp, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound imaging system (at least fig. 2 (150) and corresponding disclosure in at least [0024]) comprising: 
A display device (at least fig. 2 (168) and corresponding disclosure in at least [0027]);
An ultrasound probe (at least fig. 2 (156) and corresponding disclosure in at least [0024]) including a scanning surface (at least fig. 2 (154) and corresponding disclosure and corresponding disclosure in at least [0024]. [0030] which discloses a visual indicator of acoustic contact along a probe scanning surface); and 
A processor (at least fig. 2 (166) and corresponding disclosure in at least [0026]) in electronic communication with the ultrasound probe (156) and the display device (168), wherein the processor is configured to:
Automatically determine acoustic contact of the scanning surface with the object while acquiring the ultrasound data ([0030] which discloses determining acoustic contact of a probe with an object being examined and further discloses a visual indicator of acoustic contact along a probe scanning surface)
Display a color-coded indicator (at least fig. 8 and corresponding disclosure in at least [0041] and [0041] which discloses spectrum display may be displayed on the ultrasound system), wherein the color-coded indicator represents the acoustic contact of the scanning surface ([0040] which discloses a color coded histogram or a color-coded two-dimensional contact map. [0041] discloses fig. 8 includes a plurality of probe contact indicators 352 indicating a relative level of contact of different portions of the probe with an object being imaged) in real-time while acquiring the ultrasound data ([0045]-[0047] which discloses a real-time visualization of change in acoustic contact). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified indicator of Miyatake to include a color-coded indicator as taught by Torp in order to provide a user of visual feedback relating to where acoustic contact with an object such that optimization of the image quality is improved(Torp [0047]). 
	Examiner notes that in the modified system the color-coded indicator would move in correspondence with the indicator of Miyatake and would thus be horizontally aligned with the live image of Kurita.

Examiner notes the system of claim 14 would perform the method of claim 1.

Regarding claim 6 and 17,
Torp, as applied with respect to claim 1 above further teaches wherein the color-coded indicator includes a first color to indicate a first region of the scanning surface with the acoustic contact (Examiner notes the histogram of fig. 8 or the 2D map is color coded to indicate regions with different levels of acoustic contact which would to include regions without acoustic contact)
And includes a second color to indicate a second region of the scanning surface without the acoustic contact (Examiner notes the histogram of fig. 8 or the 2D map is color coded to indicate regions with different levels of acoustic contact which would include any areas without acoustic contact), wherein the second color is different than the first color. Examiner notes a person having ordinary skill in the art would recognize using second color different from the first to indicate a region without the acoustic contact when the levels of acoustic contact are color-coded).

Regarding claim 18,
Miyatake, as modified, teaches the elements of claim 17 as previously stated. Torp further teaches wherein the processor is configured to adjust the color-coded indicator in real-time as the acoustic contact of the scanning surface changes ([0045]-[0047] which discloses a real-time visualization of change in acoustic contact)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyatake, as currently modified, to include adjusting the color-coded indicator as taught by Torp in order to provide a user of real-time visual feedback relating to where acoustic contact with an object such that optimization of the image quality is improved(Torp [0047]). 

Regarding claims 21 and 22,
Miyatake, as modified, teaches the elements of claims 1 and 14 as previously stated. Miyatake, as modified further teaches wherein the processor is configured to display the color-coded indicator at the bottom of the live image (Examiner notes that a person having ordinary skill in the art would have recognized the indicator follows the probe position and/or orientation and therefore would be at the bottom of the live image in an instance where the probe position and/or orientation is underneath the imaging area) 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyatake, Kurita, and Torp as applied to claim 1 above and further in view of Ishikawa, et al. (US 20140037168 A1), hereinafter Ishikawa.
Regarding claim 3, 
Miyatake, as modified, teaches the elements of claim 1 as previously stated. Torp, as applied with respect to claim 1, further teaches wherein said determining the acoustic contact of the scanning surface comprises measuring intensities of the ultrasound data ([0043] which discloses acoustic contact may be calculated directly by measuring the signal power (i.e. intensity) from individual aperture elements and that poor contact with an object results in reduced element power) 
Miyatake, as modified, fails to explicitly teach comparing the intensities to a threshold.
Ishikawa, in a similar field of endeavor involving ultrasound imaging, teaches wherein determining acoustic contact of a scanning surface comprises comparing intensities of ultrasound data to a threshold ([0060]-[0061] which discloses luminance values of pixel values on a scanning line (at least fig. 9A-9C (502) are compared with a predetermined threshold to estimate contact or noncontact between a probe imaging surface (i.e. scanning surface) and the surface of the object)
It would have been obvious to a person having ordinary skill in the art before the effective filing data to have modified the system of Miyatake, as currently modified, to include comparing intensities of ultrasound data to a threshold in order to identify portions of contact or noncontact accordingly. Such a modification amounts to merely a simple substitution of one known contact determination method for another rendering the claim obvious (MPEP 2143). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyatake, Kurita, Torp, and Ishikawa as applied to claim 3 above and further in view of Fukumoto (US 20110096958 A1).
Regarding claim 4,
Miyatake, as modified teaches the elements of claim 3 as previously stated. Ishikawa fails to explicitly teach wherein the threshold is determined based on the panoramic ultrasound data. 
Fukumoto, in a similar field of endeavor involving ultrasound imaging, teaches comparing intensities of ultrasound data to a threshold to determine an echo intensity (e.g. intense vs. faint), ([0029] which discloses defining a region in which the amplitude of the first received signal (i.e. the ultrasound data) is equal to or greater than a predetermined threshold and wherein the threshold is determined based on the ultrasound data  ([0032] which discloses wherein the threshold is determined by the average amplitude of the first received echo signal (i.e. the ultrasound data)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyatake, as currently modified, to include determining the threshold using the ultrasound data as taught by Fukumoto to ensure the comparison is based on relevant data (i.e. the same data).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyatake, Kurita, Torp, and Ishikawa as applied to claim 3 above and further in view of White (US 20190343490 A1) 
Regarding claim 5,
Miyatake, as modified, teaches the elements of claim 3 as previously stated. Ishikawa fails to explicitly teach wherein the threshold is determined based on a pre-scan ultrasound data. 
White, in a similar field of endeavor involving ultrasound imaging, teaches determining probe misalignment or malfunction by comparing values of ultrasound data to a threshold ([0042] which discloses ultrasound image frames can be supplied to calculate physiological parameters and [0043] which discloses if the variance of physiological parameters (i.e. determined from ultrasound data) exceeds a baseline (i.e. threshold) an alert is produced to indicate a problem with detecting the echo data) wherein the threshold is determined based on a pre-scan ultrasound data ([0043] which discloses the baseline can be based on previous measurements (i.e. a pre-scan) from the same subject)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyatake, as currently modified to include determining a threshold as taught by White in order to evaluate the acoustic contact with respect to baseline data. Such a modification would compare the current ultrasound data to data previously acquired in which the image quality is already known.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyatake, Kurita, and Torp as applied to claims 1 and 6 above and further in view of Baym et al. (US 20140058264 A1), hereinafter Baym. 
Regarding claim 7,
Miyatake, as modified teaches the elements of claim 6 as previously stated. Examiner notes a person having ordinary skill in the art would have readily recognized applying any color (e.g. green) to the first region with acoustic contact and any color (e.g. red) to the second region without acoustic contact. 
Nonetheless, Baym, in a similar field of endeavor involving contact determination teach a color coded indicator which represents acoustic contact wherein the color-coded indicator includes a first color to indicate a first region of the scanning surface with acoustic contact ([0022] which discloses pixels may be shaded in green in areas where contact with the body is good) and includes a second color to indicate a second region of the scanning surface without acoustic contact ([0022] which discloses pixels may be shaded in red in areas where contact with the body is poor. Examiner notes that areas with poor contact would include a second region without acoustic contact).
Baym further teaches wherein the first color is green and the second color is red ([0022]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyatake, as modified, to include representing the first color in green and the second color in red in order to distinguish to first and second regions accordingly. Such a modification amounts to merely an obvious matter in design choice rendering the claim obvious (MPEP 2144.04). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyatake, Kurita, and Torp as applied to claims 1 and 14 above and further in view of Ebata (US 20180168546 A1), hereinafter Ebata.
Regarding claim 8,
Miyatake, as modified, teaches the elements of claim 1 as previously stated. Torp, as applied with respect to claim 1, further teaches further comprising:
Representing a first region of the scanning surface with the acoustic contact with a first color (Examiner notes the map is color coded to indicate regions with different levels of acoustic contact);
Representing a second region of the scanning surface without the acoustic contact with a second color different from the first color or third color different from both the first color and the second color (Examiner notes the histogram of fig. 8 or the 2D map is color coded to indicate regions with different levels of acoustic contact which include areas without contact).
Examiner notes the system display of Torp is designed to achieve a similar outcome of representing regions of acoustic contact based on a percentage of the region considering the areas without contact are displayed in a color different from the areas of contact. In otherwords, if a 40% of the scanning surface is without acoustic contact a second region, the representation may show 40% of the scanning surface (i.e. the area without contact) in either a second color or third color. While, Torp does not explicitly teach comparing a percentage of the scanning surface without acoustic contact to a threshold, a person having ordinary skill in the art would have recognized that the indicator of Torp would apply a second color or a third color different from the first color to the second region nonetheless. 
It would have been obvious to a person having ordinary skill in the art before the effective filing data to have represented the second region in a second color different from the first color if a percentage of the area is above a threshold or a third color different from both the first color and the second color if the percentage is below a threshold. Such a modification amounts to merely an obvious matter of design choice which would have no criticality in the functioning of the device.  
Miyatake fails to explicitly teach determining the percentage of the scanning surface without the acoustic contact
Ebata teaches determining a percentage of the scanning surface with acoustic contact ([0053] which discloses determining when a number of regions having an index value equal to or greater than a set value (i.e. a number of regions having acoustic contact) is greater than, equal to, or less than a predetermined threshold. Examiner notes the number of regions is a number of regions out of a total number of regions and therefore is interpreted as a percentage)
Comparing the percentage of the scanning surface with the acoustic contact to a threshold ([0053])
Determining a first state if the percentage is less than a threshold and determining a second state when the percentage is greater than a threshold ([0053] which discloses if the number of regions having the index value is less than the threshold the determination unit determines that it is in an aerial state and if the number of regions is greater than the threshold determines that it is in a contact state)
Or determining a second state if the percentage is greater than the threshold ([0053] which discloses if the number of regions having the index value is less than the threshold the determination unit determines that it is in an aerial state). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyatake, as currently modified, to include comparing a percentage of regions having acoustic contact in order to determine if the probe has sufficient contact with the tissue accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results to those ordinarily skilled, thus rendering the claim obvious (MPEP 2143). 
Examiner notes that while Ebata teaches determining a percentage of a first region having acoustic contact, a person having ordinary skill in the art would have recognized taking an inverse of the percentage to compare regions without acoustic contact. Such a modification amounts to merely an obvious matter of design choice absent criticality in the functioning of the system. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyatake, Kurita, Torp, and Ebata as applied to claim 8 above and further in view of Panescu (US 20180078170 A1).
Regarding claim 9,
Miyatake, as modified teaches the elements of claim 8 as previously stated. Examiner notes a person having ordinary skill in the art would have readily recognized applying any color (e.g. green) to the first region with acoustic contact and any color (e.g. yellow or red) to the second region without acoustic contact. Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date would have been motivated to set the colors accordingly. Such a modification amounts to merely an obvious matter of design choice absent criticality in the functioning of the system of Torp (MPEP 2144.04). 
Nonetheless, Panescu in a similar field of endeavor involving contact detection, teaches a color-coded indicator for identifying levels of acoustic contact, wherein the color-coded indicator indicates good contact with the color green, medium contact with the color yellow and no contact with the color red ([0591] which discloses red represents no contact, yellow represents medium contact, and green represents good contact)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have applied the color green to the first region since it has good contact and to have applied the color yellow or red to the second color based on whether the contact is sufficient or not in order to easily distinguish the regions accordingly. Such a modification amounts to merely a matter of design choice absent criticality in the functioning of the system (MPEP 2144.04).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyatake, Kurita, and Torp as applied to claims 1 and 14 above and further in view of Yim (US 20160335742 A1) and Baym.	
Regarding claims 10 and 19, 
	Miyatake, as modified, teaches the elements of claims 1 and 14 as previously stated.	
Miyatake further teaches generating a panoramic view (at least fig. 3 (320) and corresponding disclosure in at least Col. 5 lines 64-67) comprising a plurality of images based on a first subset of panoramic ultrasound data acquired with acoustic contact (Examiner notes the panoramic image would at least partially be based on ultrasound data acquired with acoustic contact, otherwise, the image would not contain any relevant data) ,
Torp further teaches identifying a first subset of the ultrasound data that was acquired with acoustic contact (Examiner notes the indicator would identify areas with acoustic contact) and identifying a second subset of the ultrasound data that was acquired without acoustic contact ([0032] which discloses identifying regions with reduced spectral amplitude that correspond to regions on the aperture with improper contact or [0043] which discloses poor contact with an object results in reduced element (i.e. subset) signal power)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyatake, as currently modified, to include identifying the first and second subset as taught by Torp in order to indicate to the user the distribution of acoustic contact across the scanning surface.
Miyatake, as modified, fails to explicitly teach wherein the panoramic view comprises a plurality of videos based on the first subset.
Yim, in a similar field of endeavor involving ultrasound imaging, teaches wherein a panoramic view (at least fig. 15 (840) and corresponding disclosure) comprises a plurality of videos based on a first subset of panoramic ultrasound data acquired with acoustic contact (at least fig. 10 which depicts a plurality of panoramic images being generated at different time points. Examiner notes the frames A3 and A4, B3 and B4, and C3 and C4 would correspond to a “video” in that they are continuous frames of a same portion of the image. These frames are continuously output in order to generate the panoramic video of fig. 15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyatake, as currently modified, to include a plurality of videos as taught by Yim in order to visualize a panoramic image which depicts motion over different time points. 
Miyatake, as modified, further fails to explicitly teach wherein the panoramic view does not include the second subset of the panoramic ultrasound data.
Baym, in a similar field of endeavor involving ultrasound imaging, teaches wherein a view based on a first subset of ultrasound data having acoustic contact, wherein the panoramic view does not include a second subset of the ultrasound data without acoustic contact ([0022] which discloses imaging data received from a transducer not meeting a contact quality threshold may be omitted from appearing in the ultrasound data). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have generated the panoramic view of Miyatake, as currently modified, which does not include the second subset of data as taught by Baym in order to eliminate data having poor contact (Baym [00212]). 
	
Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyatake, Kurita, Torp, Yim, and Baym as applied to claim 10 and 19 above and further in view of Haynes et al. (US 20060178579 A1), hereinafter Haynes.
	Regarding claim 11,
	Miyatake, as modified, teaches the elements of claim 10 as previously stated. While Torp appears to teach that the probe contact determination is useful in achieving proper contact while imaging between narrow acoustic windows between the patient’s ribs, it is unclear if the Torp’s ultrasound data was acquired from a lung or includes a plurality of intercostal spaces. 
	Nonetheless, Haynes, in a similar field of endeavor involving ultrasound imaging, teaches wherein ultrasound data was acquired from a lung and includes a plurality of intercostal spaces ([0112] which discloses to produce images of the lungs, the transducer can be scanned along each intercostal space). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyatake, as currently modified, to include acquiring data from the lungs as taught by Haynes in order to evaluate the lungs. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
	Examiner notes in the modified system when the lungs are imaged by scanning each intercostal space as taught by Haynes the plurality of intercostal spaces are represented by the plurality of videos of the panoramic view.

	Regarding claims 12 and 20,
	Miyatake, as modified, teaches the elements of claims 11 and 19 as previously stated. Miyatake further teaches wherein the panoramic ultrasound data comprises a plurality of frames (Col. 1 lines 6-14), and wherein a first portion of one of the frames is in the first subset and a second portion of the frame is in the second subset. (Examiner notes in the modified system the first subset of Torp which have good contact would include at least a first portion of the one of the frames and the second subset without the acoustic contact would include at least a second portion of the one of the frames)  
	
	Regarding claim 13,
	Miyatake, as modified, teaches the elements of claim 11 as previously stated. Yim further teaches wherein the panoramic ultrasound data includes a plurality of frames of ultrasound data (see at least fig. 10), and wherein the plurality of videos in the panoramic view are generated based on one or more of the plurality of frames or portions of frames with acoustic contact (Examiner notes the plurality of videos (A, B, and C) are generated based on frames or portions of frames with acoustic contact otherwise there would be no image data comprising the vessels of Yim). 
Examiner further notes in the system modified by Baym, the ultrasound images would omit data with insufficient acoustic contact, thus the view would be generated based on frames or portions of frames with acoustic contact as there would be no frames with insufficient acoustic contact. 


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793